—Judgment, Supreme Court, New York County (Nicholas Figueroa, J., at trial and sentence), rendered August 5, 1992 convicting defendant, after jury trial, of grand larceny in the fourth degree and sentencing him to a term of 22 to 44 months, unanimously affirmed.
Defendant’s contention that denial of his motion for a severance warrants reversal is without merit. The defenses set forth at trial by defendant and his co-defendant were not conflicting and could each have been independently adopted by the jury (People v Mahboubian, 74 NY2d 174, 184-185). *167Neither defendant relied on proof of the culpability of the other to convince the jury of his own innocence (People v Cardwell, 78 NY2d 996, 998).
It must be presumed that the jury followed the court’s repeated instructions and considered the issue of guilt of each defendant separately (People v Davis, 58 NY2d 1102, 1104). Concur—Rosenberger, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.